Citation Nr: 0523229	
Decision Date: 08/24/05    Archive Date: 09/09/05	

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the right knee, 
currently assigned a 10 percent evaluation. 

2.  Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the left knee, currently 
assigned a 10 percent evaluation. 

3.  Entitlement to an effective date earlier than February 
26, 1998 for the award of a 10 percent evaluation for 
chondromalacia patella with degenerative changes of the left 
knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1984.

In an October 1998 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated a March 26, 1998 decision 
of the Board of Veterans' Appeals (Board) denying entitlement 
to increased ratings for the veteran's service-connected 
right and left knee disabilities, and, in so doing, remanded 
the case to the Board for additional development.  Following 
the Court's October 1998 Order, the veteran's case was 
remanded on two separate occasions (in June 1999 and May 
2000) for additional development.  Following the first of 
those remands, the Regional Office (RO), in a decision of 
December 1999, granted a 10 percent evaluation for the 
veteran's service-connected left knee disability, effective 
from October 4, 1999.  The veteran voiced his disagreement 
with the assigned date for award of said benefits, with the 
result that the date in question was subsequently revised to 
February 26, 1998.  Currently, the veteran continues to voice 
his disagreement with the effective date for the award of a 
compensable evaluation for his service-connected left knee 
disability.  Accordingly, that issue, as well as the issues 
of increased ratings for the veteran's service-connected 
right and left knee disabilities, is currently before the 
Board.

In a decision of February 2002, the Board denied increased 
evaluations for the veteran's service-connected right and 
left knee disabilities, as well as an effective date earlier 
than February 26, 1998 for the award of a 10 percent 
evaluation for 

service-connected chondromalacia patella with degenerative 
changes of the left knee.  In a November 2002 Order, the 
Court vacated the Board's February 2002 decision, and, in so 
doing, remanded the case to the Board for action consistent 
with an October 2002 Motion for Remand and to Stay Further 
Proceedings.

In September 2003, the veteran's case was once again remanded 
to the RO for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  On May 18, 1993, the veteran submitted a claim for an 
increased rating for chondromalacia patella of the left (and 
right) knees.

2.  On February 26, 1998, radiographic studies for the first 
time demonstrated the presence of osteoarthritis of the left 
knee.

3.  Prior to February 26, 1998, there was no evidence of 
recurrent subluxation or lateral instability, or of 
significant limitation of motion of the veteran's left knee.

4.  The veteran's service-connected left knee disability is 
presently characterized by X-ray evidence of arthritis, with 
range of motion from 0 to 100 degrees, accompanied by pain 
productive of functional impairment, but no evidence of 
instability or subluxation.  

5.  The veteran's service-connected right knee disability is 
presently characterized by X-ray evidence of arthritis, with 
range of motion from 0 to 95 degrees, accompanied by pain 
productive of functional impairment, but no instability or 
subluxation.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for service-
connected chondromalacia patella with degenerative changes of 
the right knee is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.59, and Part 4, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).

2.  An evaluation in excess of 10 percent for service-
connected chondromalacia patella with degenerative changes of 
the left knee is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.59, and Part 4, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).

3.  An effective date earlier than February 26, 1998 for the 
award of a 10 percent evaluation for service-connected 
chondromalacia patella with degenerative changes of the left 
knee is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 and Part 4, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)], redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date VCAA 
was enacted.  Therefore, the AOJ could not have complied with 
the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that, in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and the 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of February 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence which he wished to have considered.  The veteran and 
his representative were also provided with a Statement of the 
Case, and various Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims, and the requirement to 
submit evidence establishing entitlement to the benefits at 
issue.  By way of these documents, the veteran and his 
representative were also specifically informed of the 
accumulated evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence that he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All that VCAA requires is that the duty to notify is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra., the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the veteran in February 2004 was provided by the 
AOJ prior to the transfer of the veteran's case to the Board 
following remand, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the veteran.  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.

Factual Background

Service medical records covering the period from April 1977 
to March 1984 show treatment during that time for 
chondromalacia patellae.  During the course of outpatient 
orthopedic treatment in mid-March 1984, the veteran gave a 
"long history" of knee pain on the right, though, currently, 
his left knee was somewhat worse than the right knee.  
According to the veteran, his knee problems were worse with 
running and deep knee bends.  Physical examination revealed 
no evidence of effusion.  There was a full range of motion 
bilaterally, though with pain on patellar compression on the 
left.  Tone was described as good, and there was no evidence 
of joint instability.  At the time of evaluation, 
radiographic studies of the veteran's knees were normal.

In June 1986, a VA general medical examination was 
accomplished.  At the time of examination, the veteran 
complained of pain in both knees.  Physical examination of 
the knees failed to reveal evidence of soft tissue edema, or 
of any increased joint heat, redness, or palpated tenderness.  
There was no evidence of joint effusion, and the veteran 
displayed a normal range of flexion and extension, though 
with mild discomfort.  The cruciate and collateral ligaments 
were intact, and both of the knee joints were stable.  Noted 
at the time of examination was that the veteran walked on his 
heels and toes without difficulty, and squatted with only 
slight discomfort bilaterally.  Radiographic studies of the 
veteran's knees showed no evidence of joint effusion, or of 
any fracture or dislocation.  The joint space was well 
maintained bilaterally.  The pertinent diagnosis was 
bilateral knee discomfort, probably secondary to 
chondromalacia patellae, without any functional impairment, 
but with knee discomfort "intermittently."

In a rating decision of July 1986, the RO granted service 
connection (and noncompensable evaluations) for 
chondromalacia patella of the right and left knees.

During the course of a private orthopedic examination in 
January 1992, it was noted that the veteran was able to walk 
about the room on his tiptoes and heels, and could both 
execute and rise from full deep knee bends.  No deformities 
were present, and the veteran's knee joints displayed a full 
range of motion.

During the course of VA outpatient treatment in early July 
1992, the veteran gave a history of chronic right knee pain 
which had been getting worse.  Reportedly, the veteran had 
been experiencing pain in his right knee "off and on" for a 
period of five years.  The clinical assessment was knee pain.

Private radiographic studies of the veteran's right knee 
conducted in mid-May 1993 showed evidence of very mild 
spurring of the femoral condyle's inner aspect, though with 
no evidence of fracture, dislocation, or significant bony 
abnormality.  The clinical impression was "very mild 
degenerative changes."

On May 18, 1993, the veteran submitted a claim for increased 
evaluations for his service-connected right and left knee 
disabilities.

Private treatment records dated in May and June 1993 show 
treatment at that time for various knee-related problems.  In 
mid-May 1993, the veteran was seen in the Emergency 
Department of a private medical facility for complaints of 
right knee pain.  At the time of evaluation, the veteran gave 
a history of "worn cartilage" in both knees.  The veteran was 
observed to ambulate with a limp, but there was no evidence 
of any knee swelling.

At the time of a private orthopedic examination in late May 
1993, the veteran complained of knee pain, in particular, in 
his right knee, which had been exacerbated by his job.  
Physical examination revealed no evidence of any effusion.  
Range of motion measurements showed full extension to 130 
degrees of flexion bilaterally.  The cruciate and collateral 
ligaments were stable bilaterally, and there was 5+ strength 
in all lower extremity muscle groups.  There was some 
crepitus with range of motion, in particular, in the joint 
line of the right knee medially and laterally, which caused 
the veteran some discomfort.  No locking or popping was 
present, and McMurray's test was negative bilaterally.  The 
pertinent diagnosis was early degenerative arthritis of the 
right knee.

In August 1993, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran gave a history of 
discomfort "on and off" in his right knee.  Reportedly, the 
veteran had been able to "get by" by wearing a brace, and 
using anti-inflammatory medication.  However, in May 1993, he 
found himself in the emergency room of a private medical 
facility as a result of "increased right knee pain."  When 
questioned regarding his left knee, the veteran commented 
that he "didn't have much problem" with that knee.  While 
there was a "grinding feeling" and discomfort in the right 
knee, this was not true of the left knee.  At the time of 
examination, neither knee showed any evidence of instability.  
McMurray's test was negative bilaterally, and flexion of the 
left knee was between 110 and 115 degrees.  Radiographic 
studies revealed no evidence of any fracture or dislocation 
of either knee, and both of the veteran's knee joints were 
well maintained.  The radiographic impression was of no 
evidence of fracture or other bony abnormality.

In a rating decision of August 1993, the previous 
(noncompensable) evaluation for the veteran's service-
connected right knee disability was increased to 10 percent, 
effective May 18, 1993, the date of receipt of his claim for 
increase.  A noncompensable evaluation was continued for the 
veteran's service-connected left knee disability.

In correspondence of mid-September 1993, a private orthopedic 
surgeon commented that the veteran suffered from pain in both 
knees, the right knee being somewhat worse than the left.  In 
the opinion of the private physician, the veteran exhibited 
some mild crepitation, as well as what appeared to be 
"synovial plica-type symptoms" in the parapatellar region.

In correspondence received in September 1993, the Midwest 
Senior Area Medical Officer of the United States Postal 
Service stated that he had reviewed the veteran's medical 
records, and that, in his opinion, the veteran did exhibit 
"significant degenerative arthritis of his knees."  The 
medical officer further noted that the veteran's problems 
might have been aggravated by a June 1992 injury to his right 
knee, and that, due to such problems, there was a need for 
the veteran to bid on a permanent change of jobs to a 
position not involving excessive walking, climbing, or 
prolonged standing.

In a rating decision of October 1993, the RO continued the 
veteran's previously-assigned evaluations for his service-
connected right and left knee disabilities.

In correspondence of mid-October 1993, a private orthopedic 
surgeon stated that the veteran suffered from "contingent" 
knee pain due to weakness and patellofemoral dysfunction.  
The physician recommended that the veteran continue in an 
active exercise program, involving occasional, but no 
repetitive, deep knee bends or squatting activities.

In correspondence of early December 1993, that same private 
orthopedic surgeon commented that, due to the veteran's 
problems with patellofemoral dysfunction and chondromalacia, 
and his history of prior heel cord injury, it was "unlikely" 
that he could return to jobs requiring deep knee bends or 
lifting from a squatting position.

In correspondence of January 1994, the veteran's private 
orthopedic surgeon stated that the appellant had been under 
his care for multiple orthopedic problems, among them, 
patellofemoral dysfunction and chondromalacia.  Due to these 
problems, the veteran had been placed on "permanent 
restriction" from positions requiring deep knee bends or 
lifting from a squatting position.  

In January 1994, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran limped on his right knee, and utilized a walking 
cane.  Reportedly, in May 1993, the veteran had gone to the 
emergency room due to increased right knee pain.  At the time 
of evaluation, the veteran displayed a mild knee valgus on 
the right of approximately 5 degrees.  There was no swelling 
of either knee, and not much crepitus on passive extension 
and flexion.  However, on palpation of the right knee, there 
was some evidence of tenderness in the area of the patellar 
ligament.  At the time of evaluation, there was no evidence 
of any anteroposterior or lateral instability, though on 
McMurray's test, there was increased crepitus and pain in the 
right knee.  No such crepitus or pain was present on the 
left.  Range of motion measurements showed flexion to 125 
degrees on the right, and to 128 degrees on the left.  
Magnetic Resonance Imaging (MRI) conducted in conjunction 
with the veteran's orthopedic examination was considered 
"nondiagnostic" due to technical limitations.  The pertinent 
diagnoses were negative left knee; and chondromalacia of the 
right knee.

In a rating decision of February 1994, the RO continued the 
respective 10 percent and 0 percent evaluations for the 
veteran's service-connected right and left knee disabilities.

During the course of VA outpatient treatment in late March 
1994, the veteran complained of bilateral knee pain, somewhat 
worse on the right than the left, with aching following 
increased activity, and on awakening in the morning.  On 
physical examination, there were negative guarding and 
apprehension signs bilaterally.  Lateral tracking of the 
patella resulted in pain, somewhat worse on the right than 
the left, though with no evidence of any laxity.  
Radiographic studies of the veteran's knees were described as 
within normal limits.  The clinical assessment was chronic 
bilateral patellofemoral pain. 

Received in April 1994 was an excerpt from the Encyclopedia 
Britannica describing various joint diseases and injuries.

At the time of a hearing before a traveling Veterans Law 
Judge in April 1994, the veteran offered testimony regarding 
his service-connected knee disabilities.  When questioned, 
the veteran stated that, of late, he had noticed an increase 
in pain in his left knee, to the extent that such pain was 
now "a daily thing."  See Transcript, page 9.  When further 
questioned as to whether his left knee ever "gave out," the 
veteran replied "not to my knowledge."  See Transcript, page 
16.

In a statement of early June 1994, a private physician wrote 
that, with the exception of some discomfort on deep knee 
bending, the veteran's knees were stable, and exhibited a 
full range of motion.

In late March 1996, the veteran's case was remanded to the RO 
for additional development.

On VA orthopedic examination in October 1996, the veteran 
stated that, as a result of his service-connected knee 
disabilities, he found it necessary to change jobs.  Current 
complaints consisted of popping and clicking, as well as pain 
in both knees.  According to the veteran, with the use of 
(anti) inflammatory medication, he was able to "hold up the 
pain" pretty well.  While in the past, the veteran had 
utilized knee braces on both knees, he was currently wearing 
a brace only on his left knee.

The physician noted that the veteran's claims folder was 
available, and had been reviewed.  Physical evaluation showed 
the veteran to limp on his right leg, though he was able to 
walk on both his toes and heels.  Deep knee bending was to 
80 degrees, with pain in the bilateral heels.  Lower 
extremity strength was 5/5 on the right, and 4/5 on the left.  
The veteran's ligaments were within normal limits, and there 
was no evidence of either tenderness or effusion.  Crepitus 
was present, somewhat more on the left than the right, 
accompanied by a complaint of pain on full extension.  Range 
of motion measurements showed flexion to 110 degrees on the 
right, and to 104 degrees on the left, accompanied by pain.  
McMurray's test resulted in pain and groaning bilaterally.  
The Apley test likewise resulted in pain and groaning, but 
with no locking or "popping" noises.  Radiographic studies of 
both knees failed to reveal evidence of any abnormality.  
Magnetic Resonance Imaging was consistent with a small 
effusion in the right knee and a normal left knee.  The 
pertinent diagnoses were small effusion of the right knee, 
and left knee strain.

In late December 1997, the veteran's case was once again 
remanded to the RO for additional development.

VA outpatient treatment records covering the period from 
December 1997 to February 1998 show treatment during that 
time for various knee problems.  In mid-December 1997, the 
veteran complained of pain in both knees, described as an 
"achy" pain, which was somewhat worse when the veteran first 
started moving in the morning.  According to the veteran, his 
leg would lock only occasionally, and then "give out."  On 
physical examination, there was evidence of increased left 
knee pain on flexion and extension.  The McMurray's and Apley 
tests were negative for both the right and left knees.  The 
clinical assessment was patellofemoral syndrome.

During the course of VA outpatient orthopedic treatment in 
mid-February 1998, the veteran complained of bilateral 
anterior knee pain.  Radiographic studies were described as 
within normal limits.  Physical examination was negative for 
any effusion, though the veteran's patellae were "tight" 
bilaterally.  Both of the veteran's patellae tracked well, 
and there was no evidence of instability or joint line pain.  
Radiographic studies of the veteran's knees conducted on 
February 26, 1998 in conjunction with the veteran's 
orthopedic evaluation failed to reveal evidence of any 
fracture, dislocation, or bony destruction.  Osteoarthritic 
charges were, however, in evidence, accompanied by slight 
narrowing of the medial joint space and patellar spurs 
bilaterally.  The radiographic impression was bilateral 
minimal osteoarthritis, with bilateral patellar spurs, and no 
evidence of fracture.  The clinical impression was bilateral 
"PFC."

On outpatient VA orthopedic evaluation in August 1998, the 
veteran gave a history of pain in both knees of 13 years' 
duration.  Current complaints included "popping" and 
"squeaking," as well as periodic "giving out" of both knees.  
On physical examination, there was no evidence of any 
crepitus, or of varus/valgus instability.  The drawer sign 
was negative bilaterally, though the left anterior drawer 
maneuver produced some pain.  The McMurray test was negative, 
and there was a positive "pop" in the joint line bilaterally.  
Range of motion measurements showed extension to 175 degrees, 
and flexion to 100 degrees, bilaterally.  At the time of 
evaluation, both patellar tracking and "tilt" were within 
normal limits.

In mid-June 1999, the veteran's case was once again remanded 
to the RO for additional development.

In early October 1999, an additional VA orthopedic 
examination was accomplished.  At the time of examination, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  Reportedly, a physical therapy evaluation 
conducted in late September 1998 had shown flexion to 90 
degrees, and extension to 0 degrees ("full") bilaterally.  
Currently, the veteran complained of daily knee pain, with 
the left knee worse than the right.  His walking was 
"limited," consisting of less than two blocks.  According to 
the veteran, he could stand for less than 5 to 7 minutes.  
Were he to stand and walk longer than that, he would 
experience increased pain.  When questioned, the veteran 
stated that rainy or snowy weather increased his knee pain.  
Reportedly, overall activity was decreased when the veteran's 
knee symptoms increased.  At the time of evaluation, it could 
not be determined whether the veteran's knee motion decreased 
with "flare-ups."  When questioned regarding his medication, 
the veteran stated that the only medication he took was for 
his back.  The veteran no longer used a cane, but rather 
utilized bilateral Neoprene knee braces with medial and 
lateral hinges.  According to the veteran, his left knee was 
worse than his right, manifested by periodic swelling and 
"giving way," but no locking.  Additionally noted was that he 
had no pain when sitting, and no pain in bed.  

On physical examination, there was moderate pain present in 
the veteran's left knee.  Alignment of the veteran's legs on 
standing was within normal limits.  Ambulation showed a limp, 
with both knees tending to "give" as the veteran walked.  The 
veteran was able to come to a tip-toe standing position, and 
to maintain his body weight.  However, according to the 
veteran, he wasn't able to walk on his tip-toes due to pain.  
At the time of evaluation, the veteran was able to squat to 
130 degrees, but experienced left knee pain on rising.  Range 
of motion measurements (measured with a goniometer) showed 
flexion to 130 degrees, and full (0 degrees) extension 
bilaterally.  There was moderate patellofemoral crepitus in 
the left knee, but with no joint effusion on either the right 
or left.  Tenderness was present in the peripatellar areas on 
the right and left, the Lachman's test was negative.  At the 
time of evaluation, there was no evidence of varus or valgus 
laxity.  Anterior and posterior drawer signs were described 
as negative.  Strength of the right and left quadriceps 
muscles was estimated as 4/5.  Radiographic studies of both 
knees showed evidence of only mild narrowing of the medial 
joint compartment on either side, with the joint spaces 
themselves well-maintained.  There was no evidence of 
fracture, dislocation, or destructive bony lesion, or of 
significant joint effusion.  In the opinion of the examiner, 
the veteran did suffer from a functional loss secondary to 
pain and weakness due to his knees.  Additionally noted were 
problems with "flare-ups" of increased pain secondary to 
activity and weather changes.

In a rating decision of December 1999, the RO granted a 10 
percent evaluation for the veteran's service-connected left 
chondromalacia patella, effective from October 4, 1999, the 
date of the aforementioned VA orthopedic examination.

During the course of an RO hearing in January 2000, the 
veteran's accredited representative testified that the 
veteran's claim for an increased evaluation for his service-
connected knee disabilities was premised primarily upon 
painful motion.  See Transcript, page 13.

In a rating decision of February 2000, the RO continued the 
previously-assigned 10 percent evaluation for the veteran's 
service-connected chondromalacia patella of the right knee 
with degenerative changes.  That same rating decision amended 
the effective date assigned for the veteran's 10 percent 
evaluation for service-connected chondromalacia patella of 
the left knee with degenerative changes to February 26, 1998, 
the date of radiographic studies first showing evidence of 
osteoarthritis of the left knee.

In May 2000, the veteran's case was once again remanded to 
the RO for additional development.

In June 2000, an additional VA orthopedic examination was 
accomplished.  At the time of the examination, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Additionally noted was that the veteran was 
currently on a "work-related disability" regarding his knees, 
and possibly his back.  When questioned, the veteran stated 
that his knees were "no worse" than when he was examined in 
October 1999.  Current complaints consisted of pain when 
walking as much as a block, as well as swelling in his knees 
"from time to time."  According to the veteran, the swelling 
occurred approximately three times per month.  Additional 
complaints included morning stiffness lasting approximately 
20 to 30 minutes, and a "giving way" of the knee 
approximately two times per week.  When questioned, the 
veteran stated that he wore bilateral knee braces, but took 
no pain medication for his knees.  There were no symptoms of 
locking, though the veteran's overall endurance was somewhat 
decreased due to his knee problems.

On physical examination, the veteran stated that he was "in 
pain."  He stood with normal alignment of his knees, and 
there was no evidence of varus or valgus malalignment.  At 
the time of evaluation, the veteran displayed a rather 
"lumbering" gait, with no specific varus or valgus stress, 
and no specific limp favoring either his right or left leg.  
Range of motion studies (performed with a goniometer) 
revealed full (0 degrees) extension and 90 degrees flexion 
bilaterally, with no crepitus about the patellofemoral or 
femorotibial joints.  There was no evidence of soft tissue 
swelling, and no joint effusion of either knee.  No specific 
tenderness was noted on palpation about the knees, which is 
to say, there was no joint line tenderness either medially or 
laterally.  Nor was there any tenderness about the patellae 
superiorly, inferiorly, or in the retropatellar aspect.  The 
veteran's knees displayed normal tracking during both flexion 
and extension, and there was no subluxation of the patellae.  
Ligament examination revealed normal varus and valgus 
strength, and Lachman's test was negative, as were the 
anterior and posterior drawer signs.  At the time of 
evaluation, strength of the hamstrings and quadriceps was 
estimated at 3/5 on both the right and left, and was under 
complete control of the veteran.  The pertinent diagnosis was 
bilateral knee pain.  

In the opinion of the examiner, the veteran showed no 
symptoms of locking or joint effusion, though he did give 
some history of swelling.  There was no pain during range of 
motion, and no additional limitation of motion with fatigue, 
or due to or during "flare ups."

During the course of the hearing before a traveling Veterans 
Law Judge in July 2001, the veteran complained of pain, 
swelling, and a "giving way" of his right knee.  See 
Transcript, page 3 (T. at 3).  The veteran reported his 
arthritis was diagnosed in service in 1982.  (T. at 5).  He 
complained of constant pain (T. at 5-6).  He related that he 
used 90 percent of his sick leave for his knee problems.  (T. 
at 8-9).  The veteran further maintained that he lost 10 
months of work in 1993 due to his knee disabilities (T. at 
19-21).  The veteran's accredited representative testified to 
the fact that, in his opinion, previous evaluations had 
discounted "painful motion" of the veteran's knees, as well 
as a "functional impairment" associated with that pain.  (T. 
at 20).

In September 2003, the veteran's case was remanded to the RO 
for additional development.

On VA orthopedic examination in April 2004, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Reportedly, prior to February 2004, the veteran 
had worked as a tools and parts clerk with the United States 
Postal Service.  According to the veteran, this required him 
to stand behind the counter, and to get various tools and 
parts, which sometimes required climbing stairs or bending.  
When further questioned, the veteran stated that, over the 
course of a year, he would typically lose 25 to 30 days of 
work due to his knees, which were "worse on some days than 
others."

Noted at the time of examination was that, in addition to the 
veteran's knee disability, he suffered from a low back 
condition which affected his functioning.  Significantly, at 
the time of examination, it was unclear whether a portion of 
the reason that the veteran took time off from work was due 
to his back as well as his knees.  Currently, the veteran was 
seen unaccompanied in the examining room.  The veteran was 
observed to be wearing bilateral knee braces, which, by his 
own report, he had used since 1987.  Current complaints 
consisted of daily pain which was worse on some days than 
others, depending upon the amount of time the veteran stood 
or walked.  According to the veteran, he was able to walk 
three blocks, at which point he found it necessary to rest 
due to knee pain.  Also noted was pain on climbing stairs, 
more so than in going downstairs.  According to the veteran, 
his knees rarely (approximately once every three months) gave 
way.  Reportedly, on those occasions, he tended to catch 
himself prior to falling.  The veteran voiced no complaints 
of locking of his knees, though he did report stiffness when 
first getting up after sitting and in the morning.  Also 
noted were problems with fatigability.

When questioned regarding his pain, the veteran described the 
area in question as "under his kneecaps."  However, the 
veteran denied any problems with joint swelling.  According 
to the veteran, he experienced pain on movement of his knees 
such that he generally needed assistance in putting on his 
shoes and socks.  The veteran denied any history of 
incoordination leading to falling other than on those 
occasions when his knee tended to give way, which was 
"rarely."  This was felt not to be the result of 
incoordination, but rather due to knee pain and weakness.  

When further questioned, the veteran stated that he 
frequently took days off from work due to his knee problems.  
However, there was no indication that the veteran experienced 
any change in the range of motion of his knees during periods 
of increased pain.  According to the examiner, it was 
impossible to determine the degree of industrial impairment 
directly attributable to the veteran's service-connected knee 
disability, inasmuch as he also suffered from a back 
condition.

On physical examination, the veteran's overall health status 
appeared good, though he was in moderate pain.  The veteran 
moved about and changed his position in the office, during 
the course of which the standing alignment of both knees was 
normal, with no evidence of varus or valgus deformity.  The 
veteran displayed a somewhat unusual gait, which was 
described as rather "lumbering," characterized by a stiff leg 
and some "waddling."  In the examining room, the veteran 
tended to favor his right knee, leading to a tendency for the 
right knee to give way slightly as he walked across the room.

When holding onto the examining table, the veteran was able 
to squat to 60 degrees, though with bilateral anterior knee 
pain.  Range of motion measurements of the veteran's right 
knee as measured with a goniometer showed full extension to 
0 degrees, with flexion to 90 degrees, at which point there 
was anterior knee pain.  The veteran was able to flex a bit 
further to 95 degrees, though with pain.  Extension of the 
right knee was to 0 degrees, though once again with slight 
anterior knee pain.

Range of motion studies of the veteran's left knee showed 
full extension to 0 degrees, with flexion to 90 degrees 
accompanied by anterior knee pain.  Additional knee flexion 
was present to 100 degrees, though with pain during the last 
10 degrees.  Noted at the time of examination was anterior 
knee pain during extension of the knee to 0 degrees "to a 
more regular extent than in the right knee." 

No patellofemoral or femorotibial crepitus was palpated on 
examination, nor were any soft tissue abnormalities noted.  
Further examination revealed mild to moderate peripatellar 
tenderness on both the right and left knees, though with no 
evidence of any joint effusion.  Sensation was normal, and 
both patellar alignment and tracking were within normal 
limits.

Ligament testing showed no evidence of ligamentous laxity to 
valgus stress.  The anterior and posterior drawer signs were 
negative, as was Lachman's test.  The veteran complained of 
anterior right knee pain during varus or valgus stressing of 
the right knee.  Strength in both the right and left 
hamstring and quadriceps was described as 3/5.  Radiographic 
studies showed 5 degrees of varus of the left knee in the 
standing position.  Joint space narrowing was described as 
very minimal, and unchanged.  Radiographic study of the 
patellofemoral joints was within normal limits, with no 
evidence of any progressive arthritic condition.  The 
pertinent diagnosis was bilateral knee pain, previously 
diagnosed as chondromalacia patella.  In the opinion of the 
examiner, comparison of previous and current X-ray studies 
suggested that there had been no change in the veteran's X-
rays (at least of the right knee) during the period from 1993 
to 1999.


Analysis

The veteran in this case seeks increased evaluations for his 
service-connected right and left knee disabilities.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected right and left knee 
disabilities are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective 10 percent schedular evaluations 
now assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Regarding the veteran's current claims for increase, a 10 
percent evaluation is warranted where there is evidence of 
slight impairment of the knee, including recurrent 
subluxation or lateral instability.  An increased, which is 
to say, 20 percent evaluation, on that same basis, would 
require demonstrated evidence of moderate knee impairment, 
once again, including recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (2004).

A 10 percent evaluation may also be assigned where there is a 
limitation of flexion due to a service-connected knee 
disability to 45 degrees.  A 20 percent evaluation, on that 
same basis, would require demonstrated evidence of flexion 
limited to 30 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5260 (2004).

In similar fashion, a 10 percent evaluation for a service-
connected knee disability would be in order where there is a 
limitation of extension of the leg to 10 degrees, with an 
increased, which is to say, 20 percent evaluation requiring 
demonstrated evidence of extension limited to 15 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5261 (2004).

The Board notes that, based on the evidence of record, the 
veteran currently suffers from osteoarthritis of both the 
right and left knees.  Pursuant to applicable law and 
regulation, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint (such as the knee) affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under Diagnostic Code 5003.  However, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2004).

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2004).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2004).

In the present case, while on various occasions, the veteran 
has complained of his knees "giving out" and has employed 
knee braces, there currently exists no objective evidence 
that the veteran suffers from any instability of either his 
right or left knee.  In point of fact, repeated VA orthopedic 
examinations have failed to demonstrate objectively the 
presence of either recurrent subluxation or lateral 
instability.  As of the time of a VA orthopedic examination 
of October 1999, there was no evidence of any varus or valgus 
laxity, or joint effusion, or tenderness in the peripatellar 
areas.  Moreover, on subsequent VA orthopedic examination in 
June 2000, both varus and valgus strength were within normal 
limits, as was tracking of the veteran's patellae.  
Specifically noted was that there was "no subluxation" of 
either of the veteran's knees.  As of the time of a recent VA 
orthopedic examination in April 2004, standing alignment of 
both of the veteran's knees was normal, with no evidence of 
any varus or valgus deformity.  Ligament testing showed no 
evidence of any ligamentous laxity to valgus stress, and both 
the Lachman's test and anterior/posterior drawer signs were 
negative.  Based on such findings, it is clear that an 
evaluation of 10 percent or more for the veteran's service-
connected disabilities on the basis of instability is not in 
order.  More specifically, there currently exists no evidence 
consistent with "moderate" impairment of either of the 
veteran's knees.  See 38 C.F.R. Part 4, Diagnostic Code 5257 
(2004).

As noted above, an increased rating for the veteran's 
service-connected knee disabilities may also be granted on 
the basis of limitation of motion, which is to say, 
limitation of flexion and/or extension of the veteran's 
knees.  However, based upon a review of the record, it would 
appear that, on most occasions, the veteran has exhibited 
close to "full" range of motion of both his right and left 
knees.  See 38 C.F.R. § 4.71(a) (2004).  In point of fact, at 
the time of a VA orthopedic examination in June 2000, 
extension of the veteran's knees was described as "full," 
with flexion to 90 degrees.  As of the time of the 
aforementioned VA orthopedic examination in April 2004, 
extension of both of the veteran's knees was again described 
as "full," with flexion to 95 degrees in the right knee, and 
to 100 degrees in the left knee.  Significantly, under 
applicable law and regulation, such a limitation of flexion 
is insufficient to warrant the assignment of an increased 
(i.e., 20 percent) evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5260 (2004).  Under such circumstances, and in the 
absence of some demonstrated limitation of extension of one 
or both knees, an increased evaluation is not warranted.

As previously noted, at the time of VA radiographic studies 
in February 1998, the veteran was found to be suffering from 
some, although minimal, osteoarthritic changes in both knees.  
Accordingly, the veteran's service-connected knee 
disabilities may be evaluated on the basis of degenerative 
arthritis.  Such arthritis, when established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code or codes for the 
specific joint involved.  When limitation of motion of that 
joint is noncompensable (as in this case), an evaluation of 
10 percent is applied for each major joint (such as the 
knee).  However, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (2004).

In the present case, the veteran clearly suffers from 
arthritis of both knees.  Similarly clear, however, is that 
such limitation of motion as is attributable to his service-
connected knee disabilities is, at present, noncompensable.  
See 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 (2004).  
Under such circumstances, a 10 percent evaluation (but no 
more) may be assigned for each of the veteran's service-
connected knees.  This 10 percent evaluation contemplates the 
veteran's complaints of swelling, as well as his repeated 
complaints of painful motion on use or due to flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this determination, the Board has taken into 
consideration recent precedent opinions of the Office of the 
General Counsel, Department of Veterans Affairs (VA), 
regarding separate evaluations for service-connected knee 
disabilities.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 9-2004 
(September 17, 2004).  However, based on a review of the 
entire evidence of record, it is the opinion of the Board 
that none of these opinions is for application in this case.  
More specifically, the veteran is currently rated on the 
basis of degenerative arthritis and limitation of motion, and 
not on the basis of recurrent subluxation/lateral instability 
(neither of which have been shown to exist) in conjunction 
with osteoarthritis.  Nor is there evidence that the veteran 
currently suffers from a limitation of flexion and/or 
extension sufficient to warrant the assignment of separate 
evaluations on that basis.  Under such circumstances, 
separate and distinct ratings for the veteran's service-
connected knee disabilities are not in order.

In addition to the aforementioned, the veteran in this case 
seeks the assignment of an effective date earlier than 
February 26, 1998 for the award of a 10 percent evaluation 
for his service-connected left knee disability.  In that 
regard, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  An award of disability compensation based on 
direct service connection is effective the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year from 
separation from service; otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

In the present case, the veteran's claim for increase was 
received on May 18, 1993.  However, at the time of the filing 
of the veteran's claim, his predominant problem was his 
right, and not his left knee.  In point of fact, on VA 
orthopedic examination in August 1993, the veteran stated 
that he did not have "much of a problem" with his left knee.  
Prior to February 26, 1998, radiographic studies of the 
veteran's left knee were within normal limits.  Repeated 
range of motion studies and evaluations of instability were 
similarly insufficient to warrant the assignment of a 
compensable evaluation.  Not until February 26, 1998, when X-
rays confirmed the presence of osteoarthritis of the left 
knee, were there present clinical findings sufficient to 
warrant a compensable evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2004).

The veteran has argued that, as early as May 18, 1993, he 
suffered from left knee impairment, and, specifically, pain 
sufficient to warrant the assignment of a compensable 
evaluation.  However, the objective evidence of record is 
clearly to the contrary.  As noted above, at the time of the 
filing of the veteran's claim in May 1993, his problems were 
primarily centered about his service-connected right knee.  
Not until February 26, 1998, was there present a functional 
loss due to pain, supported by adequate pathology (i.e., 
osteoarthritis) sufficient to warrant the assignment of a 10 
percent evaluation.  Accordingly, "entitlement arose" no 
earlier than that date.

The Board has also considered the testimony and evidence 
submitted concerning time lost from work and use of sick 
leave in support of the claim for an increased rating.  The 
Board must point out that a review of the record demonstrates 
that the veteran did not lose 10 months of work time in 1993 
due to his knee disability.  The contemporaneous evidence 
demonstrates restrictions for certain motions or prolonged 
standing, and treatment for a serious, nonpertinent 
disability of his right lower extremity.  It does not 
demonstrate that the service-connected knee disabilities 
precluded the appellant from working for months at a time, as 
opposed to limiting his ability to perform certain types of 
activities.  Likewise, the Board finds that clinical evidence 
on the extensive series of examinations over a period of 
years is more probative as to the actual level of disability 
in the average occupational setting than the reported use of 
sick leave.


ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella with degenerative changes of the right knee is 
denied.  

An evaluation in excess of 10 percent for chondromalacia 
patella with degenerative changes of the left knee is denied.  

An effective date earlier than February 26, 1998 for the 
award of a 10 percent evaluation for service-connected 
chondromalacia patella with degenerative changes of the left 
knee is denied.



	                        
____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


